DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
 
Response to Amendment
	The amendment file 06/21/2021 has been entered. Claims 16-17 have been amended. Claims 118-119 are new. Claims 1-15, 40 and 58-117 were previously cancelled. Claims 16-39, 41-57 and 118-119 remain pending in this application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 16-17, 20-23, 31-39, 41-42, 44, 46, 51, 55-57 and 118-119 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardman et al. (Pub. No.: US 2010/0106115 A1).
Regarding claim 16, Hardman discloses (fig. 1A-1C, 4) a dressing (treatment device 102) for treating a tissue site (¶ 0024, ln. 4-5), comprising:
A dressing member (encapsulated leg members 106) comprising a first protective layer (first leg encapsulating member 168) and a second protective layer (second leg encapsulating member 170) (¶ 0039, ln. 1-6, see fig. 1C), wherein at least a portion of the first protective layer and the second protective layer are joined to form a chamber (interior portion 162) between the first protective layer and the second protective layer (see fig. 2, ¶ 0037, ln. 1-9, ¶ 0043, ln. 17-19), wherein the first protective layer and the second protective layer comprises a fluid-impermeable layer (first and second protective layers may be formed from non-adherent drape, ¶ 0054, ln. 1-9, non-adherent drape may comprise polyurethane film ¶ 0034, ln. 2-6 which is a fluid-impermeable layer);
A plurality of fluid removal pathways formed by the chamber (see interior portion 162 of each encapsulated leg member that is occupied by leg manifold 160, ¶ 0037, ln. 5-7, ¶ 0040, ln. 1-7); and
An instillation matrix (fluid delivery subsystem 445) encapsulated in the chamber (see fig. 4, ¶ 0056, ln. 22-25). 
Regarding claim 17, Hardman discloses (fig. 1C) wherein each of the fluid removal pathways comprises a manifold member (160) disposed within the fluid removal pathway (¶ 0037, ln. 1-7). 
claim 20, Hardman discloses (fig. 4) a hub (central port 447) positioned in a central area of the dressing member (see fig. 4, ¶ 0056, ln. 16-17) and in fluid communication with the instillation matrix (¶ 0056, ln. 20-21). 
Regarding claim 21, Hardman discloses (fig. 4) wherein the instillation matrix comprises a plurality of fluid delivery tubes (fluid delivery conduits 449, ¶ 0056, ln. 12-21). 
Regarding claim 22, Hardman discloses (fig. 4) wherein the instillation matrix comprises a plurality of fluid delivery tubes (fluid delivery conduits 449, ¶ 0056, ln. 12-21); and 
The hub comprises a plurality of openings sized and configured to control fluid flow into the plurality of fluid delivery tubes (hub is connected to plurality of fluid delivery conduits ¶ 0056, ln. 20-21 and therefore comprises a plurality of openings). 
Regarding claim 23, Hardman discloses (fig. 3A) wherein the size of the dressing may be reduced by removing a portion of an outer perimeter of the dressing (see fig. 3A, ¶ 0050, ln. 10-17). 
Regarding claim 31, Hardman discloses (fig. 1C) wherein the first protective layer and the second protective layer are ultrasonically welded together (¶ 0043, ln. 19-23). 
Regarding claim 32, Hardman discloses (fig. 1A-1C, 4) a dressing (treatment device 102) for treating a tissue site (¶ 0024, ln. 4-5), comprising:
A first impermeable layer (first leg encapsulating member 168 which can be formed from non-adherent drape, ¶ 0054, ln. 1-9, non-adherent drape may comprise polyurethane film ¶ 0034, ln. 2-6 which is an impermeable layer); 

A plurality of fluid removal pathways (interior portion 162) formed by the first impermeable layer and the second impermeable layer (¶ 0037, ln. 1-9, ¶ 0040, ln. 1-7); and
A plurality of fluid delivery channels (interior portion 162) positioned between the first impermeable layer and the second impermeable layer (¶ 0056, ln. 21-25); and
A plurality of fluid delivery tubes (fluid delivery conduits 449), wherein each of the plurality of fluid delivery tubes comprises at least one perforation for delivering a fluid (¶ 0056, ln. 25-27), wherein each of the plurality of fluid delivery tubes is positioned within one of the plurality of fluid delivery channels (see fig. 4, ¶ 0056, ln. 21-25), and wherein the at least one perforation is in direct fluid communication with one of the plurality of fluid delivery channels (see fig. 4, ¶ 0056, ln. 21-29). 
Regarding claim 33, Hardman discloses (fig. 4) wherein the plurality of fluid removal pathways are oriented to extend radially outward from a center position between the first layer and the second impermeable layer (see fig. 4). 
Regarding claim 34, Hardman discloses (fig. 4) wherein each of the plurality of fluid delivery channels is positioned alongside one of the plurality of fluid removal pathways and extends substantially parallel with the one of the plurality of fluid removal pathways (fluid delivery channels and fluid removal pathways are both defined by interior portion 162 of encapsulated leg members, as discussed with regards to claim 32 
Regarding claim 35, Hardman discloses (fig. 1C) wherein the first impermeable layer is welded to the second impermeable layer (see welds 182, ¶ 0043, ln. 17-19).
Regarding claim 36, Hardman discloses (fig. 1C) wherein the first impermeable layer and the second impermeable layer are attached by way of ultrasonic welds (¶ 0043, ln. 19-23). 
Regarding claim 37, Hardman discloses (fig. 1C) wherein the ultrasonic welds are arranged to substantially define the plurality of fluid removal pathways and plurality of fluid delivery channels in a space between the first impermeable layer and the second impermeable layer (see fig. 1C, fluid removal pathways and fluid delivery channels defined by interior portion 162, ¶ 0043, ln. 17-19). 
Regarding claim 38, Hardman discloses (fig. 1A-1C) wherein the first impermeable layer further comprises perforations (fenestrations 114) along the plurality of fluid removal pathways (see fig. 1B-1C, ¶ 0039, ln. 1-6). 
Regarding claim 39, Hardman discloses (fig. 1A-1C) wherein the first impermeable layer further comprises perforations (fenestrations 114) along the plurality of fluid delivery channels (see fig. 1B-1C, ¶ 0039, ln. 1-6). 
Regarding claim 41, Hardman discloses (fig. 1A-1C) wherein the first impermeable layer and the second impermeable layer comprise perforations (fenestrations 114, 116, see fig. 1B-1C, ¶ 0039, ln. 1-6).
Regarding claim 42, Hardman discloses wherein the first impermeable layer and the second impermeable layer each comprises a polyurethane film (see rejection of 
Regarding claim 44, Hardman discloses (fig. 2, 4) a fluid hub (central connection member 112) connected to each of the plurality of fluid delivery channels (see fig. 2, ¶ 0025, ln. 10-14) and configured to control distribution of fluid to each of the plurality of fluid delivery channels (¶ 0028, ln. 6-10, ¶ 0035, ln. 3-10). 
Regarding claim 46, Hardman discloses (fig. 4) wherein each of the plurality of fluid delivery tubes comprises an opening at an end furthest from a center of the first impermeable layer and the second fluid impermeable layer (¶ 0056, ln. 25-27). 
Regarding claim 51, Hardman discloses (fig. 2, 4) a fluid hub (central connection member 112) fluidly connected to each of the fluid removal pathways and plurality of fluid delivery channels (see fig. 2, ¶ 0025, ln. 10-14). 
Regarding claim 55, Hardman discloses (fig. 1D, 3A-3C) wherein the fluid hub (connection member 112) comprises two sheets (first connection encapsulation member 186 and second connection encapsulation member 192, ¶ 0044, ln. 1-9) of polyurethane film (fluid hub can be formed of non-adherent drape ¶ 0054, ln. 1-9, non-adherent drape may be a polyurethane film ¶ 0034, ln. 5-6) that are welded together (¶ 0054, ln. 9-11, ¶ 0044, ln. 15-21, see welds 330, fig. 3A, ¶ 0052, ln. 1-7). 
Regarding claim 56, Hardman discloses (fig. 1C) wherein the plurality of fluid removal pathways are formed from folds in at least one of the first layer and second impermeable layer (see fig. 1C, fold in first layer). 
Regarding claim 57, Hardman discloses (fig. 1C) wherein the plurality of fluid removal pathways comprise embossed channels (see fig. 1C, fluid removal pathways comprises a raised channel formed by the first leg encapsulating member, ¶ 0043, ln. 1-
Regarding claim 118, Hardman discloses (fig. 1C, 2, 3A-3C) wherein the first protective layer is sealed to the second protective layer around an entire perimeter of the first protective layer to define the chamber between the first protective layer and the second protective layer (see welds 330 along perimeter, ¶ 0043, ln. 14-19, ¶ 0051, ln. 11-19).  
	Regarding claim 119, Hardman discloses (fig. 1A-1C) a manifold member (160) disposed in each fluid removal pathway of the plurality of fluid removal pathways (¶ 0040, ln. 1-7).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hardman.
Regarding claim 18, Hardman fails to disclose wherein the manifold members comprise an open-cell reticulated polyurethane foam. 
However, Hardman discloses that “manifold” refers to a substance or structure that is provided to assist in applying reduced pressure to, delivering fluids to, or removing fluids from the tissue site (¶ 0028, ln. 3-6). Hardman further discloses a manifold (122) comprising an open-cell reticulated polyurethane foam (¶ 0028, ln. 25-26). 
Thus, since the manifold members of Hardman act to remove fluid from the . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hardman, as applied to claim 18 above, in view of McNeil (Pub. No.: US 2010/0087767 A1). 
Regarding claim 19, Hardman fails to disclose wherein the open-cell reticulated polyurethane foam has a thickness of between 5 mm and 15 mm. 
McNeil teaches (fig. 2C) a dressing (200) in the same field of endeavor comprising an open-cell reticulated foam (delivery manifold 212 comprising GranuFoam® , ¶ 0029, ln. 1-5, ¶ 0038, ln. 23-25) that has a thickness of between 3 and 20 millimeters (¶ 0029, ln. 7-8) which overlaps with the claimed range of between 5 mm and 15 mm. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam of Hardman such that it has a thickness between 5 mm and 15 mm, as suggested by McNeil in order to provide a foam that minimizes or eliminates pressure points on the tissue sites (McNeil ¶ 0029, ln. 9-11). 

Claims 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hardman, as applied to claims 16, 20 and 32 above, in view of Shuler et al. (Pub. No.: US 2017/0028113 A1), hereinafter Shuler.
Regarding claim 24, Hardman discloses (fig. 4) wherein the instillation matrix includes a plurality of fluid delivery tubes (fluid delivery conduits 449, ¶ 0056, ln. 12-21). Hardman fails to disclose wherein the fluid delivery tubes comprise silicone. 
	Shuler teaches (fig. 2) a dressing (100) in the same field of endeavor wherein the instillation matrix (irrigation network 130) includes a plurality of fluid delivery tubes (134) comprising silicone (¶ 0052, ln. 25-27). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of fluid delivery tubes of Hardman such that they comprise silicone, as taught by Shuler in order to provide the benefit of providing a flexible irrigation structure that can conform to unique wound sizes as well as reduce the likelihood or prevent tissue irritation of the wound (Shuler ¶ 0052, ln. 25-31). 
	Regarding claim 27, Hardman fails to disclose that the hub comprises silicone. 
	Shuler teaches (fig. 2) a dressing (100) in the same field of endeavor comprising a hub (body portion 132) that comprises silicone (¶ 0052, ln. 25-27). 
While Shuler does not specify that the hub is comprised of medical grade silicone, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use medical grade silicone as the dressing is used for wound treatment. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hub of Hardman 
	Regarding claim 49, Hardman fails to disclose wherein the plurality of fluid delivery tubes comprise lower profile tubes.  
Shuler teaches (fig. 2, 4A-4D) a dressing (100) in the same field of endeavor comprising a plurality of fluid delivery tubes (tubes 134) comprising lower profile tubes (see fig. 4A-4D, ¶ 0052, ln. 9-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of fluid delivery tubes of Hardman such that they comprise lower profile tubes, as taught by Shuler, in order to provide a flexible irrigation structure that can conform to unique wound sizes as well as reduce the likelihood or prevent tissue irritation of the wound (Shuler ¶ 0052, ln. 27-31). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hardman, as applied to claim 16 above, and further in view of Howard et al. (Pub. No.: US 2002/0150720 A1).
	Regarding claim 25, Hardman fails to disclose wherein the instillation matrix comprises PVC tubing. 
	Howard teaches (fig. 1a) a dressing (50) in the same field of endeavor comprising an instillation matrix (irrigation system 56), wherein the instillation matrix comprises PVC tubing (562, ¶ 0057, ln. 5-7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instillation matrix of Hardman such that .

Claims 26, 45, 47-48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Hardman, as applied to claims 16 and 32 above, and further in view of Freedman et al. (Pub. No.: US 2013/0165821 A1).
Regarding claim 26, Hardman discloses (fig. 4) wherein the instillation matrix comprises tubing (fluid delivery conduits 449, ¶ 0056, ln. 12-21). Hardman fails to disclose the tubing having an interior diameter of about 1 mm to 2 mm. 
Freedman teaches (fig. 1B-1C) a dressing in the same field of endeavor comprising an instillation matrix comprising tubing (see tubing layer 115) having an interior diameter of 1 mm to 3 mm (¶ 0065, ln. 1-2) which overlaps and encompasses the claimed range of 1 mm to 2 mm. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubing of Hardman such that it has an interior diameter of about 1 mm to 2 mm, as suggested by Freedman, in order to provide a thin dressing that can fit into the wound site (Freedman ¶ 0015, ln. 7-8, ¶ 0065, ln. 1-10) 
Regarding claim 45, Hardman fails to disclose wherein each of the plurality of fluid delivery tubes comprises perforations along its length. 
Freedman teaches (fig. 1E) a dressing in the same field of endeavor comprising 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of fluid delivery tubes of Hardman such that they comprise perforations along its length, as taught by Freedman, such that in the case that blockage of one or several of the perforations does not completely block fluid delivery (Hardman ¶ 0072, ln. 19-22).
	Regarding claim 47, Hardman discloses (fig. 4) wherein the plurality of fluid removal pathways extend radially outward from a center of a dressing (see fig. 4); the plurality of fluid delivery channels extend radially outward from the center of the dressing (see fig.4). 
	Hardman fails to disclose wherein the plurality of fluid removal pathways are positioned in an alternating arrangement with the plurality of fluid delivery channels. 
	Freedman teaches (fig. 1B, 1M, 1O) a dressing in the same field of endeavor comprising a plurality of fluid removal pathways and a plurality of fluid delivery channels (dual tube embodiment 182 comprising vacuum tubes and irrigation tubes ¶ 0099, ln. 11-15); and the plurality of fluid removal pathways are positioned in an alternating arrangement with the plurality of fluid delivery channels (see fig. 1O). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of fluid delivery pathways and plurality of fluid delivery channels of Hardman such that they are separate and positioned in an alternating arrangement, as taught by Freedman, in order to prevent 
	Regarding claim 48, Hardman discloses (fig. 4) wherein the plurality of fluid removal pathways and the plurality of fluid delivery channels are spaced by an approximately equal angle of separation (see fig. 4).  
Regarding claim 50, Hardman fails to disclose wherein each of the plurality of fluid delivery tubes comprises perforations along its length and has a closed end that is furthest from a center of the first impermeable layer and the second impermeable layer.  
 Freedman teaches fig (figs. 1B, 2A-2C) a dressing in the same field of endeavor comprising a plurality of fluid delivery tubes (radial arms 205), wherein each of the plurality of fluid delivery tubes comprises perforations along its length and has a closed end that is furthest from a center of the first impermeable layer and the second impermeable layer (perforations can be located along the length OR at the terminal ends, suggesting that if perforations are along the length, the delivery tube would have a closed end, ¶ 0109, ln. 8-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of fluid delivery tubes of Hardman such that they comprise perforations along its length and has a closed end that is furthest from a center of the first impermeable layer and the second impermeable layer, as taught by Freedman, in order to direct irrigant fluid onto the wound surface (Freedman ¶ 0111, ln. 18-20). 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hardman, as applied to claim 20 above, in view of Mumby et al. (Pub. No.: US 2014/0249495 A1), hereinafter Mumby.
Regarding claim 28, Hardman fails to disclose that the hub comprises a medical grade PVC. 
	Mumby teaches (fig. 15B) a wound dressing (2100) in the same field of endeavor comprising a hub (suction port 2150) comprised of PVC (¶ 0392, ln. 10-12). 
While Mumby does not specify that the hub is comprised of medical grade PVC, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use medical grade PVC as the dressing is used for wound treatment. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hub of Hardman such that it comprises PVC, as taught by Mumby in order to provide a hub of a suitable material for conveying fluid. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hardman, as applied to claim 22 above, in view of Shuler (Pub. No.: US 2011/0054283 A1), hereinafter Shuler ‘283.
Regarding claim 29, Hardman fails to disclose that the plurality of fluid delivery tubes are connected to the plurality of openings of the hub with a medical grade adhesive. 
Shuler ‘283 teaches (fig. 24A) a system (tubing system 2400) in the same field of endeavor in which the plurality of tubes (325) are connected to the openings of the hub 
While Shuler ‘283 does not specify that the adhesive is a medical grade adhesive, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use medical grade adhesive as the dressing is used for wound treatment. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Hardman and connect the plurality of fluid delivery tubes to the openings of the hub with a medical grade adhesive as taught by Shuler ‘283, in order to provide a secure connection between the hub and the fluid delivery tubes such that fluid does not leak at the connection point. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hardman, as applied to claim 22 above, in view of Heaton (Pub. No.: US 2009/0312727 A1).
Regarding claim 30, Hardman fails to disclose that the plurality of fluid delivery tubes are connected to the plurality of openings of the hub with cyclohexanol. 
Heaton teaches (fig. 1) a dressing in the same field of endeavor that uses cyclohexanol to secure tubing (¶ 0030). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Hardman and incorporate the cyclohexanol as taught by Heaton to connect the plurality of delivery tubes with the plurality of openings of the hub in order to provide a secure connection between the hub and the fluid delivery tubes so that fluid does not leak at the connection point.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Hardman, as applied to claim 42 above, and further in view of Locke et al. (Pub. No.: US 2011/0257611 A1).
Regarding claim 43, Hardman fails to disclose wherein the first impermeable layer and the second impermeable layer each has a thickness of between 25 micrometers and 500 micrometers.  
Locke teaches (fig. 1-3) a dressing (treatment device 102) in the same field of endeavor comprising a first impermeable layer (first encapsulating member 168) and second impermeable layer (second encapsulating member 170) (encapsulating members may be non-adherent material such as polyurethane film ¶ 0054, ln. 1-4, 14-15, 21-23), wherein the first impermeable layer and the second impermeable layer each has at thickness of 50 micrometers (¶ 0061, ln. 10-16) which falls within the claimed range of between 25 micrometers and 500 micrometers. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first impermeable layer and the second impermeable layer of Hardman such that they each have a thickness of between 25 and 500 micrometers, as suggested by Locke, in order to provide a dressing with a suitable blade clearance such that the size of the dressing can be easily adjusted (Locke ¶ 0061, ln. 1-7, ¶ 0062, ln. 4-7). 
	 
Claims 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Hardman, as applied to claim 51 above, and further in view of Hu et al. (Pub. No.: US 2009/0259203 A1), hereinafter Hu.
Regarding claim 52, Hardman discloses (fig. 2) wherein the fluid hub further comprises: a first group of valves, wherein each of the first group of valves is positioned at a first end of one of the fluid removal pathways (¶ 0038, ln. 1-9); and 
A second group of valves, wherein each of the second group of valves is positioned at a first end of one of the fluid delivery channels (¶ 0038, ln. 1-9). 
Hardman fails to disclose wherein the valves are one-way valves. 
Hu teaches (fig. 2) a dressing (200) in the same field of endeavor comprising a one-way valve (260) (¶ 0061, ln. 2-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valves of Hardman such that they are one-way valves, as taught by Hu, in order to reduce the backflow of air or material (Hu ¶ 0044, ln. 22-25). 
Regarding claim 53, Hardman in view of Hu fail to teach wherein the first and second groups of one-way valves comprise duckbill valves. 
Hu teaches one-way valves that comprise duckbill valves (¶ 0044, ln. 27-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one-way valves of Hardman in view of Hu such that they are duckbill valves, as taught by Hu, as duckbill valves are suitable one-way valves (¶ 0044, ln. 27-28). 
Regarding claim 54, Hardman in view of Hu fail to teach wherein at least one group of the first group of one-way valves and the second group of one-way valves 
Hu teaches one-way valves that comprise flap valves (¶ 0044, ln. 27-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one group of the first group of one-way valves and the second group of one-way valves of Hardman in view of Hu such that they comprise flap valves, as taught by Hu, as flap valves are suitable one-way valves (¶ 0044, ln. 27-28). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 rejected under 35 USC §103 over Freedman have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Accordingly, arguments directed towards claim 16’s dependents, claims 17-31, are moot. 
Applicant’s arguments with respect to claim(s) 32 rejected under 35 USC §103 over Freedman in view of Simmons ‘631 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Accordingly, arguments directed towards claim 32’s dependents, claims 33-39, 41-27, are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        



/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781